On June 20,1975 the court issued the following order:
Before Skelton, Judge, Presiding, Kunzig and Bennett, Judges.
“In this case the plaintiff sues the United States for infringing its patent relative to a cloud seeding process to produce rain. New Mexico State University, South Dakota School of Mines and Technology and South Dakota Department of Natural Resource Development were made third party defendants and served with notice as such. Each of them has filed a motion for summary judgment accompanied by an affidavit showing they have not infringed plaintiff’s patent in any way. The plaintiff agrees, and asserts it has no claim against such defendants and does not oppose their motions for summary judgment.
“Accordingly, we allow the motions for summary judgment of said third party defendants and dismiss plaintiff’s suit against them, and also dismiss the third party proceedings and claims of the United States against said third party defendants.”